EXAMINER'S AMENDMENT
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2022 has been entered.
The substitute specification filed on March 14, 2022 has been entered.
The drawings were received on March 14, 2022.  These drawings are accepted by the examiner.
Applicant’s arguments, see page 1 of the remarks, filed on March 14, 2022, with respect to the claim objections have been fully considered and are persuasive.  The objection of claims 15-27 has been withdrawn. 
Applicant’s arguments, see page 1 of the remarks, filed on March 14, 2022, with respect to the claim rejection under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 25 has been withdrawn. 
Claims 15-27 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The abstract has been replaced with the following:



A radio-transmitting device comprises a radio interface operating in a predetermined frequency band, operatively arranged for modulating a carrier having a frequency in the frequency band, while switching the frequency of the carrier among several hopping frequencies in the frequency band, according to a hopping sequence, to obtain a spread-spectrum modulated signal, wherein the spread-spectrum modulated signal includes, in a preamble portion, a plurality of sync words, each combined with at least one instance of a sequential index, the sync words being transmitted at different frequencies, and a data portion following the preamble portion and including a plurality of frequency hops.












The following is an examiner’s statement of reasons for allowance: Holmes et al. (US 6,449,304 B1) discloses a Gaussian minimum shift keying (GMSK) transmitter in Figure 3 and a frequency hopping GMSK receiver in Figure 4, the phase modulator of the GMSK transmitter is configured to modulate a frequency hop carrier signal by an accumulated phase response using a frame structure of a frequency hop signal shown in Figure 1 including the data start of the hop, zeroing symbols, channel guard symbols, a zero modulation phase, a sync word, and data. Singamsetty et al. (US 2011/0305232 A1) discloses a communication device 100 in Figure 2 comprising a local area wireless network modem 106 including a spread spectrum transmitter 106 and a spread spectrum receiver 110, wherein the detail structure of the spread spectrum transmitter 106 is shown in Figure 3 and the detail structure of the spread spectrum receiver 110 is shown in Figure 4. As shown in Figure 3, the RF modulator 168 of the spread spectrum transmitter is configured to modulate a hopping frequency and a data packet of the message structure 200 shown in Figure 5 including access code 205, header 210, guard 225, synchronization 230, payload 235, and trailer 240. However, the prior art fails to show or teach that a spread-spectrum modulated signal generated by s spread spectrum transmitter includes, in a preamble portion, a plurality of sync words, each combined with at least one instance of a sequential index, the sync words being transmitted at different frequencies and a data portion following the preamble portion and including a plurality of frequency hops, and the modulation of the carrier having a frequency in a frequency band, while switching the frequency of the carrier among several hopping frequencies in the frequency band, according to a hopping sequence, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/Young T. Tse/Primary Examiner, Art Unit 2632